Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, previously filed on 1/10/22, has been entered.
 	Claims 1-11 are pending in this application.
	The restriction requirement of 2/19/2021 and Applicant’s 4/19/2021 election without traverse of the invention of Group II, claims 8-9, carry over in this continued examination under 37 CFR 1.114.  Accordingly, claims 1-7 and 10-11 stand withdrawn from further consideration as being directed to non-elected inventions.  Claims 8 and 9 will presently be examined.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 4,405,357; hereinafter, Chang ‘357)1 in view of Chang (US 4,552,585; hereinafter, Chang ‘585), Roberts, and McClurg.  
Chang ‘357 discloses the synthesis of the herbicide clomazone in Example 16 at columns 11-12.  The solvent used to extract the final product is methylene chloride.  See herbicidal data for the compound of Example 16 at columns 31-32, Table 2 at columns 37-38.  Chang ‘357 also discloses the synthesis of a herbicidal compound that is structurally similar to clomazone, 2-[2-chloro-6-fluorophenyl)methyl]-4,4-dimethyl-3-isoxazolidinone in Example 33 at column 20 (herbicidal data in Table 3, columns 37-38).  The compound of Example 33 was recrystallized from petroleum ether, which is a nonpolar solvent (column 20, lines 23-26).  It is noted that the only difference between clomazone and the compound of Example 33 is that clomazone does not have a fluorine at the 6-position of the phenyl.  
Chang ‘585 discloses a herbicidal 4,4-dimethyl-3-isoxazolidinone compound that is recrystallized from hexane/ethyl acetate (Example 1, columns 2-3).  
 Roberts et al. disclose basic textbook recrystallization technique for obtaining crystals of organic compounds, including slow cooling of a hot filtrate.  See pages 49-58, especially page 54.  The technique involves dissolution of the solid in a solvent, filtration, crystallization from the solution as it cools, filtration, washing, and drying (page 49, last paragraph).  Hot filtrate is allowed to cool slowly by standing at room temperature (page 54).  Typical recrystallization solvents include petroleum ether, toluene, diethyl ether, and routine method for solvent selection based on polarity of 
McClurg discloses that X-ray powder diffraction peak positions are influenced by, inter alia, unit cell dimensions (pages 5-7, 14) and solvent (pages 21, 22).  Different solvents can produce different peak positions from different solvates (page 21).  
The cited prior art references do not explicitly disclose any X-ray powder diffraction pattern details or any IR spectrum peaks of clomazone.  However, clomazone is a well-known herbicide and purifying the synthesized product by recrystallization from a non-polar solvent such as toluene or hexane would have been obvious to the ordinary skilled artisan.  The ordinary skilled artisan would have been motivated to recrystallize clomazone because Roberts et al. teach that recrystallization "is the technique of choice in improving purity."  
It is the Examiner’s position that, in the absence of evidence to the contrary, such recrystallized clomazone would meet the claim requirement of having the X-ray powder diffraction pattern details and IR spectrum peaks as specified in claim 8.  Applicant’s Examples 2-7 show that clomazone crystalline polymorph Form I was obtained by dissolving clomazone in hexane, acetonitrile, methylene chloride, dimethyl formamide, toluene, or a mixture of toluene and dimethyl formamide, heated, cooled, the solid filtered, resulting solid washed with the same solvent and dried under high vacuum.  Thus, given that crystalline polymorph Form I of clomazone was obtained with six very different solvents, including polar solvents acetonitrile and dimethylformamide and nonpolar solvents hexane and toluene, it is the Examiner’s position that the claim recited analytical characteristics would have been present when clomazone is In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments relative hereto, previously filed on 1/10/2022, have been given due consideration, but they were found unpersuasive. 
Applicant argues that Chang ‘357 used methylene chloride for extraction, not recrystallization.  Applicant will note that this ground of rejection does not state that Chang ‘357 suggests methylene chloride as a recrystallization solvent based on its use as an extraction solvent.  Rather, Chang ‘357 suggest nonpolar solvents such as 

    PNG
    media_image1.png
    126
    238
    media_image1.png
    Greyscale
                        
    PNG
    media_image2.png
    126
    238
    media_image2.png
    Greyscale

Compound of Example 33,						Clomazone
recrystallized from petroleum ether


Use of nonpolar solvents such as petroleum ether, hexane, or toluene to recrystallize the structurally similar clomazone would have been obvious because selection of recrystallization solvent is based on polarity of the solvent.  Clomazone and the recrystallized Chang’s compound of Example 33 are structurally similar enough that the ordinary skilled artisan would have expected similar solution characteristics in nonpolar solvents.   
	Applicant argues that the compound of Example 33 in Chang ‘357 is not clomazone, so it does not “help to predict the formation of the crystal.”   Applicant further argues that Chang ‘585 has no implication on the choice of solvent that can be used to recrystallize clomazone.  However, the use of a nonpolar solvent in Chang ‘357 to recrystallize a structurally similar compound to clomazone would have fairly suggested the use of other nonpolar solvents such as hexane and toluene to recrystallize clomazone.  
Relatedly, Applicant argues that "choice of solvent in the process of recrystallization is critical" is not persuasive under the facts of this application for the full reasons discussed hereinbelow.  Applicant's data shows that the properties of X-ray powder diffraction pattern having the claimed characteristic peaks and IR spectrum having the claimed characteristic peaks are obtained with six different recrystallization solvents.  Those six solvents range from the nonpolar hexane and toluene to the polar acetonitrile and dimethyl formamide (specification examples 2-6).  Specification example 7 used dimethyl formamide/toluene mixture as the recrystallization solvent.  
Thus, even though the recrystallization solvents used in the specification examples vary significantly in their polarity, the same exact X-ray powder diffraction pattern and IR spectrum as claimed were obtained.  Consequently, Applicant's argument that choice of solvent in the process of recrystallization is critical is not persuasive; and new references (exhibits filed on 10/22/2022), which were not submitted in an IDS, do not overcome this fact situation.  One of the new reference from the exhibits, Chadha et al., state, “Polymorph selectivity is primarily based on the polarity of the solvent.” (page 449, last paragraph).  Applicant’s data shows that the same polymorph was recrystallized from nonpolar solvents as well as nonpolar solvents.  Therefore, it would have been obvious for the ordinary skilled artisan to recrystallize clomazone from a nonpolar solvent such as hexane or toluene and obtain a crystalline polymorph of clomazone having the analytical characteristics recited in the instant claims.  
For these reasons, all claims are rejected again.  No claim is allowed.  
(571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The document appears as invented by “Change,” but the inventor’s last name is actually Chang.  See the first page of U.S. Patent No. 4,405,357.